DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (WO 2017/051204 A1) in view of Hass, Jr. et al. (US 4,984,462), Puchianu (US 6,133,709), and Kelly et al. (US 2016/0378153).
Regarding claims 1 and 8, Scott et al. disclose an electrolyte monitoring system, comprising: an interface module (18,26, and/or 19); an infrared (IR) sensor (16 or 17) 
Scott et al. do not discuss the details of the cradle structure and therefore do not explicitly disclose a plurality of flexible arm portions for receiving and retaining the IR sensor without external fasteners. Hass et al. disclose a fluid monitoring system that includes an IR sensor (71,72) supported from an exterior surface of a fluid container 16, wherein the system includes a cradle 32 configured to be attachable to the exterior wall surface at a precise elevational location on the exterior wall surface (col. 4, lines 40-45), and Hass et al. further disclose details of the cradle including a plurality of flexible arm portions 46,47 for receiving and retaining the IR sensor on the cradle without external fasteners (see Figs. 2-3, and col. 3, lines 41-68). It would have been obvious to one of ordinary skill in the art to use the details of the IR sensor cradle of Hass et al., as the cradle for the IR sensors of Scott et al., because it provides a convenient way to quickly secure the IR sensors to the side of a container while allowing them also be easily and quickly removed and/or moved to another container or position.
Scott et al. do disclose that the IR sensor comprises an infrared emitter (emitter diode 5, see page 8, lines 27-28) and some type of interface element enabling the IR sensor to be connected to electronics and processing circuitry (some type of connection is implied and this can be called an interface element, page 8, lines 27-33), and that IR sensor is in the form of a senor pair that is a battery cell monitoring device (Abstract). Scott et al. do not disclose that the interface is used or enabled to be intercoupled to at least one additional IR sensor in a daisy chained fashion. Puchianu disclose a battery cell monitoring device CM1 that attaches to a 
Scott et al. do not disclose details of the interface element which allows the connection of the sensor unit (emitter receiver pair 16 and/or 17 e.g.) to the processing circuitry 19. In the proposed modification of Scott et al. with the interface connection element and circuitry of Puchianu, Puchianu also does not explicit disclose the details of any interface element having a multi-line serial interface bus, and/or comprising an I2C interface with the sensor comprising an interrupt function together on a single chip. However, these elements are conventional and known in the art when connecting sensors to processing circuitry. Kelly et al. teach an interface element that connects sensors for a processing circuitry on a single chip 112, wherein the interface element comprises an I2C interface, which is an interface element having a multi-line serial interface bus, for connecting sensors in a daisy chained fashion (par. 0032), and wherein it also includes an interrupt function (interrupt management module 176). It would have been obvious to one of ordinary skill in the art to include the teachings of an I2C interface and interrupt function of Kelly et al. with the combination of Scott et al., Hass et al. and Puchianu, 

Regarding claim 2, Hass et al. disclose that the cradle includes a planar wall portion 33 for cooperating with the flexible arm portions 46,47 to hold the IR sensor on the cradle (see Figs. 2 and 3 and col. 3, lines 43-52).

Regarding claim 3, Hass et al. disclose that the cradle includes a peripheral wall portion 42 (bottom surface of plate part 33 where adhesive 61 is) configured to be secured to the exterior wall surface of the battery cell (col. 4, lines 40-45).

Regarding claim 4, Hass et al. disclose that the peripheral wall portion is secured to the exterior wall surface of the battery cell by an adhesive 61,62 (col. 4, lines 40-45).

Regarding claim 7, Hass et al. disclose the IR sensor used comprising an integrated proximity and ambient light sensor (see col. 5, lines 58-65 and col. 8, lines 4-22, one sensor used as reference for sensing ambient light while other sensor senses light change from proximity of liquid to wall of container). It would have been obvious to one of ordinary skill in the art to incorporate this sensor setup with the system of Scott et al. because it allows the ambient stray light to signal to be eliminated from fluid level sensing signal.

Regarding claim 9, Scott et al. disclose that the sensor includes some type of visual alarm for indicating a low electrolyte level alarm condition (page 9, lines 2-6). Scott et al. do not explicitly state that the visual alarm is an LED of the sensor. However, one of ordinary skill in the art knows generally that LEDs are commonly used as visual alarm indicators in many and various sensors and indicator devices. As such it would have been obvious to one of ordinary skill in the art to incorporate a known LED indicator alarm as the visual alarm of Scott et al. on the sensor, because it provides a low energy visual way to readily alert a user of the a low fluid condition.

Regarding claims 13 and 14, Scott et al. disclose an electrolyte monitoring system, comprising: an interface module (18,26, and/or 19); a sensor assembly for monitoring a level of electrolyte within a cell, the sensor assembly attachable to an exterior wall surface of a the battery cell 9 (page 8, lines 12-13) and including: an infrared (IR) sensor (16 or 17) configured to communicate with the interface module 18,26,19 (see Figs. 7 and 8) and to detect when an electrolyte level within the battery cell drops below a predetermined level (page 8, line 27 to page 9, line 6), the sensor having an infrared emitter (emitter 5 in the sensor emitter/receiver pair); and a cradle (not labeled by pictured holding sensor components 5,6 in Figs. 2-6) configured to be affixed to the exterior wall surface of the the battery cell, and at a desired elevational position in relation to the electrolyte level in the battery cell (page 8, lines 12-13).
Scott et al. do not discuss the details of the cradle structure and therefore do not explicitly disclose that it enables mounting and removal of the IR sensor without external an external tool. Hass et al. disclose a fluid monitoring system that includes an IR sensor (71,72) 
Scott et al. also do not teach a plurality of the sensor assemblies each for a respective battery cell, such that each assembly also has an input port and an output port, and such that the input and output ports enable the sensor assemblies to be intercoupled to one another as a string of sensors, with a first one of the IR sensors having its said input port coupled to the interface module, such that the interface module communicates with all of the IR sensors; and Scott et al. do not teach the interface connection of the sensor having an interface element enbabling the IR sensor to be intercoupled to at least one additional IR sensor in a daisy chained fashion. 
Puchianu discloses a battery electrolyte monitoring system that comprises a plurality of battery cell monitoring sensor assemblies CM for monitoring levels of electrolytes within a corresponding plurality of batter cells C; wherein each sensors assembly has an input port and an output port (ports at connection of link 9 to and from each cell, see Fig. 3); the input and output ports enabling the sensor assemblies to be intercoupled to one another as a string of sensors (see Fig. 1), and a first one of the sensors having its said input port coupled to an 
Scott et al. do not disclose details of the interface element which allows the connection of the sensor unit (emitter receiver pair 16 and/or 17 e.g.) to the processing circuitry 19. In the proposed modification of Scott et al. with the interface connection element and circuitry of Puchianu, Puchianu also does not explicit disclose the details of any interface element having a multi-line serial interface bus. However, these type of interface elements are conventional and known in the art when connecting sensors to processing circuitry. Kelly et al. teach an interface element that connects sensors for a processing circuitry on a single chip 112, wherein the interface element comprises an I2C interface, which is an interface element having a multi-line serial interface bus, for connecting sensors in a daisy chained fashion (par. 0032). It would have been obvious to one of ordinary skill in the art to include the teachings of an I2C interface of Kelly et al. with the combination of Scott et al., Hass et al. and Puchianu, because it provides 

Regarding claim 15, Hass et al. disclose that the cradle includes:  a planar wall portion 33 for cooperating with the flexible arm portions 46,47 to hold the IR sensor on the cradle (see Figs. 2 and 3 and col. 3, lines 43-52); and a peripheral wall portion 42 (bottom surface of plate part 33 where adhesive 61 is) configured to be secured to the exterior wall surface of the battery cell (col. 4, lines 40-45).

Regarding claim 20, Scott et al. disclose a method for monitoring a level of an electrolyte level in a cell of a battery, the method comprising: securing a cradle (not labeled by pictured holding sensor components 5,6 in Figs. 2-6) to an exterior wall surface of the battery cell 9 at a desired elevational position on the battery cell; positioning an infrared (IR) sensor (16 or 17) in the cradle, the IR sensor operable to sense a level of the electrolyte in the battery cell and to provide an electrical signal relating thereto (page 8, line 27 to page 9, line 6); and coupling an interface module (18, 26 and/or 19) in electrical communication with the IR sensor via a cable to receive electrical signals from the IR sensor (see Figs. 7 and 8 showing sensors electrically connected to processor 19), the electrical signals indicating at least one of a low electrolyte level and an acceptable electrolyte level (page 9, lines 19-27, describing how electrical signal is produced to indicate when electrolyte level falls to a low level).
Scott et al. do not discuss the details of the cradle structure and therefore do not explicitly disclose that it enables mounting and removal of the IR sensor. Hass et al. disclose a 
Scott et al. do disclose that the IR sensor comprises an infrared emitter (emitter diode 5, see page 8, lines 27-28) and some type of interface element enabling the IR sensor to be connected to electronics and processing circuitry (some type of connection is implied and this can be called an interface element, page 8, lines 27-33), and that IR sensor is in the form of a senor pair that is a battery cell monitoring device (Abstract). Scott et al. do not disclose that the interface is used or enabled to be intercoupled to at least one additional IR sensor in a daisy chained fashion. Puchianu disclose a battery cell monitoring device CM1 that attaches to a battery cell C1, includes a level sensor 39 (Fig. 3) and has an interface that allows the monitoring device to be connected to electronics and processing circuitry 3 (connection of wire communication link 9), and Puchianu further discloses that interface element is used to enable the monitoring device to be intercoupled to additional monitoring components CM2, CM3, etc., in a daisy chained fashion (see Fig. 1) for monitoring a collection of battery cells. It would have been obvious to one of ordinary skill in the art to include this interface element configuration taught by Puchianu, in the interface element of Scott et al., enabling each sensor pair 
Scott et al. do not disclose details of the interface element which allows the connection of the sensor unit (emitter receiver pair 16 and/or 17 e.g.) to the processing circuitry 19. In the proposed modification of Scott et al. with the interface connection element and circuitry of Puchianu, Puchianu also does not explicit disclose the details of any interface element having a multi-line serial interface bus. However, these type of interface elements are conventional and known in the art when connecting sensors to processing circuitry. Kelly et al. teach an interface element that connects sensors for a processing circuitry on a single chip 112, wherein the interface element comprises an I2C interface, which is an interface element having a multi-line serial interface bus, for connecting sensors in a daisy chained fashion (par. 0032). It would have been obvious to one of ordinary skill in the art to include the teachings of an I2C interface of Kelly et al. with the combination of Scott et al., Hass et al. and Puchianu, because it provides the well-known advantages of this feature, i.e. I2C allows versatility in connecting multiple sensors.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. in view of Hass et al., Puchianu, and Kelly et al., and further in view of Shigematsu (US 2016/0351024).

Regarding claim 12, Scott et al. do not teach the sensor having a manual reset control by which a user can reset the IR sensor after an alarm condition. However, the concept of resetting an alarm condition of a sensor in some way is generally known and necessary for any sensor that activates an alarm. Furthermore, Shigematsu teaches the use of a manual reset control that allows a user to rest a sensor for a liquid level after the sensor has detected an alarm condition (see pars. 0051 and 0062-0063). It would have been obvious to one of ordinary skill in the art to use the reset switch teaching of Shigematsu with the combination of Scott, Hass, Puchianu and Kelly, because it provides a way to stop an alarm and ensures that a user is aware of and acknowledges an alarm before it is turned off.

Allowable Subject Matter
Claim 21 and 22 are allowed.
Claims 5, 6, 10, 11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive.
Applicant has presented arguments that essentially point out how neither Scott nor Puchianu teach a connection interface that is a multi-line interface bus, as now required by claims 1, 13 and 20. Even though Scott and Puchianu disclose using a single wire connection for connection signals, this does not mean that there is no suggestion or motivation to one of ordinary skill in the art to substitute a more sophisticate interface connection between the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PAUL M. WEST/           Primary Examiner, Art Unit 2861